DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the facets {10-10} shown in FIG. 5 (a4), forming the facets of recessed portion of radius 2R, should be labeled {10-11} according to [0035] of the specification and claim 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. (US PG Pub 2014/0327015 A1) (01/14/21 IDS) in view of Nakamura et al. (US PG Pub 2008/0191223 A1).
Regarding claim 1, Kawashima discloses a method for manufacturing a surface emitting laser made of a group-III nitride semiconductor (a GaN-based photonic crystal surface emitting laser, FIGS. 9A-9E, [0169]) by an MOVPE method ([0170]), comprising: 
(a) a step of growing a first cladding layer (802) of a first conductive type (n-type) on a substrate (801); 

(c) a step of forming holes (809) having a two-dimensional periodicity in a plane parallel to said first optical guide layer, in said first optical guide layer by etching ([0172]); 
(d) a step of supplying a gas containing a group-III material and a nitrogen source and performing growth to form recessed portions having a facet of a predetermined plane direction top of above openings of said holes, thereby closing the openings of said holes ([0174]); and 
(e) a step of planarizing said recessed portions by mass transport ([0175]), after said openings of said holes have been closed, 
wherein after said planarizing step has been performed, at least a part of a side of said holes is a {1-100} facet (FIGS. 2A-2B).
Kawashima does not disclose the at least a part of a side of said holes is a {10-10} facet.
Nakamura discloses “By incorporating {10-10} m-plane cleaved mirror facets 38 in an edge-emitting laser diode 10, mirror loss can be significantly reduced, and device efficiency can be enhanced.” ([0025])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least a part of a side of said holes of Kawashima with a {10-10} facet as taught by Nakamura in order to enhance the surface emitting laser efficiency by significantly reducing mirror loss ([0025] of Nakamura).
Regarding claim 3, Kawashima discloses a plane of said holes on a side of said first cladding layer, after said step (e), includes a [1-102] facet (FIG. 2B).
Regarding claim 5, Kawashima discloses a growth temperature in said step (d) is 900oC. or higher and 1100oC. or lower ([0174]).
Regarding claim 6, Kawashima discloses a temperature of said mass transport in said step (e) is 1100oC. or higher ([0196]).
Regarding claim 7, Kawashima discloses a surface emitting laser made of a group-III nitride semiconductor (a GaN-based photonic crystal surface emitting laser, FIGS. 9A-9E, [0169]) comprising: 
a first cladding layer (802) of a first conductive type (n-type) formed on a substrate (801); 
a first optical guide layer (803) of said first conductive type formed on said first cladding layer, the first optical guide layer having holes (809) that are formed therein and arranged to have a two-dimensional periodicity in a plane parallel to said first optical guide layer; 
a light emitting layer (804) formed on said first optical guide layer; 
a second optical guide layer (1001) of a second conductive type (p-type) formed on said light emitting layer, the second conductive type being an opposite conductive type to said first conductive type; and 
a second cladding layer (815) of said second conductive type formed on said second optical guide layer, 
wherein at least one of side surfaces of said hole holes is a {1-100} facet (FIGS. 2A-2B).
Kawashima does not disclose the at least a part of a side of said holes is a {10-10} facet.
Nakamura discloses “By incorporating {10-10} m-plane cleaved mirror facets 38 in an edge-emitting laser diode 10, mirror loss can be significantly reduced, and device efficiency can be enhanced.” ([0025])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least a part of a side of said holes of Kawashima with a {10-10} facet as taught by Nakamura in order to enhance the surface emitting laser efficiency by significantly reducing mirror loss ([0025] of Nakamura).
Regarding claim 9, Kawashima, as modified, discloses said holes have a polygonal columnar shape (FIG. 2B), and at least one of the side planes of said holes is a {10-10} facet ([0025] of Nakamura).
Regarding claim 10, Kawashima discloses said holes have a polygonal columnar shape (FIG. 2B), and have an asymmetrical cross section with respect to a diagonal line in a cross section parallel to said first optical guide layer (FIG. 2B).
Allowable Subject Matter
Claims 2, 4, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUANDA ZHANG/Primary Examiner, Art Unit 2828